Exhibit 10.3
AMENDED AND RESTATED STOCK PURCHASE, REPRESENTATION,
 
WARRANTY AND INDEMNITY AGREEMENT
 
This Amended and Restated Stock Purchase, Representation, Warranty and Indemnity
Agreement (this “Agreement”) is made this 17th day of February, 2011, and
effective as of February 1, 2011, by and among Pacific Office Properties, L.P.,
a Delaware limited partnership (the “Buyer”), Jay H. Shidler, an individual
resident of the State of Hawaii; JRI Equities II, LLC, a California limited
liability company; MJR Equities, LLC, a California limited liability company;
Lawrence J. Taff, an individual resident of the State of Hawaii; and James C.
Reynolds, an individual resident of the State of California (each, a “Seller”
collectively, the “Sellers”).  Each of Buyer and Seller is sometimes referred to
individually as a “Party” and collectively as the “Parties.”


RECITALS
 
A.           The Sellers own all of the issued and outstanding shares of common
stock, par value $1.00 per share (the “Common Stock”), of Pacific Office
Management, Inc., a Delaware corporation (“POMI”), the external advisor of
Pacific Office Properties Trust, Inc., a Maryland corporation (“POPT”).
 
B.           POPT has elected to internalize its management and become
self-managed.
 
C.           The Sellers wish to sell to the Buyer, and the Buyer wishes to
purchase from the Sellers, all of the issued and outstanding shares of the
Common Stock currently owned by the Sellers (such shares, the “POMI Shares”),
all on the terms and subject to the conditions set forth in this Agreement, in
order to expediently obtain the infrastructure necessary for internal
management.
 
D.           The Parties entered into a Stock Purchase, Representation, Warranty
and Indemnity Agreement on January 3, 2011 in connection with a contemplated
public offering of common stock of POPT.  The Parties have determined to amend
and restate such agreement in light of the cessation of such contemplated public
offering.
 
E.           Buyer, POMI and POPT entered into that certain Amended and Restated
Advisory Agreement, dated as of March 3, 2009, as amended by that certain First
Amendment to Amended and Restated Advisory Agreement, dated as of September 25,
2009, that certain Second Amendment to Amended and Restated Advisory Agreement,
dated as of November 1, 2010, that certain Third Amendment to Amended and
Restated Advisory Agreement, dated as of December 7, 2010, and that certain
Fourth Amendment to Amended and Restated Advisory Agreement, dated as of
February [   ], 2011 (as so amended, the “Advisory Agreement”).
 
F.           The Buyer, Seller and other parties desire to terminate the
Advisory Agreement and release the other parties from certain obligations under
the Advisory Agreement, in each case immediately prior to the consummation of
the transactions contemplated by this Agreement.
 

 
 
1

--------------------------------------------------------------------------------

 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings.
 
(a) “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person.  For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
 
(b) “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.
 
(c) “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.
 
(d) “Knowledge” means the actual knowledge, without independent inquiry or
investigation, of any or all of the Sellers.
 
(e) “Laws” means law, statues, rules, regulations, codes, orders, ordinances,
judgments, decrees and policies of any Governmental Authority, including,
without limitation, zoning, land use or other similar rules or ordinances.
 
(f) “Loss” means charges, complaints, claims, actions, causes of action, losses,
damages, Taxes, liabilities and expenses of any nature whatsoever, including
without limitation, amounts paid in settlement, reasonable attorneys’ fees,
costs of investigation, costs of investigative judicial or administrative
proceedings or appeals therefrom and costs of attachment or similar bonds, as
well as all collection costs and enforcement expenses incurred in retaking,
holding, preparing for sale, selling or otherwise disposing of or realizing on
collateral or otherwise exercising or enforcing any rights or remedies under
pledge and security or other collateral documents, but does not include any
diminution in value of Buyer except in the case of breaches of Section 5(l).
 
(g) “Material Adverse Effect” means with respect to a Person or a Property, as
applicable, any material adverse change in any of the assets, business,
condition (financial or otherwise), or results of operation solely with respect
to the Person or the Property, as the case may be.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(h) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
 
(i) “Tax” means all federal, state, local and foreign income, withholding, gross
receipts, license, property, sales, franchise, employment, payroll, goods and
services, stamp, environmental, customs duties, capital stock, social security,
transfer, alternative minimum, excise and other taxes, tariffs or governmental
charges of any nature whatsoever, including estimated taxes, together with
penalties, interest or additions to Tax with respect thereto, whether or not
disputed.
 
Other capitalized terms used herein and throughout this Agreement shall have the
meanings set forth elsewhere in this Agreement.
 
2. Sale and Purchase of the POMI Shares.  On the terms and subject to the
conditions hereinafter set forth, the Sellers agree to sell, transfer and assign
the POMI Shares, free and clear of all security interests, liens, claims,
encumbrances, pledges, options, charges and restrictions (on transferability or
otherwise), except for any restrictions on transfer arising pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), to the Buyer and the
Buyer agrees to purchase the POMI Shares from the Sellers.  The purchase price
for the POMI Shares shall be $25.00 per share, for an aggregate purchase price
of $25,000.00 (the “Purchase Price”).
 
3. Closing.  Subject to the terms of this Agreement, the consummation of the
purchase and sale of the POMI Shares (the “Closing”) shall occur upon the
satisfaction of the conditions to closing set forth in this Agreement, or such
other time as may be mutually agreed to by Buyer and Seller (the “Closing
Date”), at the offices of Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West
Madison Street, Suite 3900, Chicago, Illinois 60606, or at such other location
or by such other method (including exchange of signed documents) as may be
mutually agreed to by Buyer and Sellers.  The Closing shall be deemed to be
effective as of 12:01 a.m. Pacific Time on February 1, 2011.
 
4. Conditions and Deliveries at Closing.
 
(a) Conditions to Buyer’s Obligations.  The obligation of Buyer to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment at or prior to the Closing of each of the following conditions,
unless waived by such Party at or prior to the Closing:
 
(i) the Sellers shall have delivered the certificates representing the POMI
Shares, together with duly executed instruments of assignment separate from
certificate to the Buyer, together with such other documents as may be necessary
for the transfer of record ownership of the POMI Shares to the Buyer on the
stock records of POMI;
 
(ii) The purchase of the sole outstanding share of Proportionate Voting
Preferred Stock, par value $0.0001 per share, of POPT by Pacific Office Holding,
Inc. shall have been consummated;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) the Advisory Agreement shall have been terminated;
 
(iv) Sellers shall have delivered to Buyer the resignations of all officers and
directors of POMI that are requested by the Buyer, effective as of the Closing
Date;
 
(v) Each of the representations and warranties made by the Sellers in this
Agreement that is qualified by reference to materiality or Material Adverse
Effect shall be true and correct, and each of the other representations and
warranties made by the Sellers in this Agreement shall be true and correct in
all material respects, in each case as of the date of this Agreement and at and
as of the Closing Date as if made on that date (except in any case that
representations and warranties that expressly speak as of a specified date or
time need only be true and correct as of such specified date or time); and
 
(vi) Since the date of this Agreement, no event, circumstance or change shall
have occurred, that individually or in the aggregate with one or more other
events, circumstances or changes, have had or reasonably would be expected to
have, a Material Adverse Effect with respect to POMI.
 
(b) Conditions to Sellers’ Obligations.  The obligation of Sellers to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment at or prior to the Closing of each of the following conditions,
unless waived by such Party at or prior to the Closing:
 
(i) the Advisory Agreement shall have been terminated; and
 
(ii) the Buyer shall have delivered the Purchase Price in immediately available
funds to the Seller by certified cashier’s check payable to each Seller, or by
wire transfer to an account designated by the Seller to the Buyer in writing at
least two (2) business days prior to the execution of this Agreement.
 
5. Representations and Warranties of the Sellers.  Sellers hereby represent and
warrant to the Buyer, jointly and severally:
 
(a) Organization; Authority.  POMI and each of the Sellers that is an entity is
(a) duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and (b) has all requisite power and authority to
(i) in the case of the Sellers, enter into this Agreement and any document
included in, or contemplated by, this Agreement (collectively, with this
Agreement, “Transaction Documents”), (ii) in the case of the Sellers, carry out
the transactions contemplated hereby, and (iii) to carry on its business as
presently conducted.  To the extent required under applicable Laws, POMI is
qualified to do business and in good standing in each jurisdiction in which the
nature of its business makes such qualification necessary, except in any case
where such failure would not have a Material Adverse Effect.
 
(b) Authorization and Enforceability.  The execution, delivery and performance
by Sellers of the Transaction Documents have been duly and validly authorized by
all necessary actions required of POMI.  The Transaction Documents executed and
delivered by, or on behalf of, the Sellers constitute, or when executed and
delivered will constitute, the legal, valid and binding obligation of each
Seller, each enforceable against each Seller in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
laws relating to creditors’ rights and general principles of equity.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Consents and Approvals.  Except as shall have been obtained or satisfied on
or prior to the Closing Date, no consent, waiver, approval, authorization,
order, license, permit, qualification, designation, declaration or filing with
any Person or Governmental Authority or under any applicable Laws (collectively,
“Authorizations”) is required to be obtained by the Sellers as a condition
precedent to the execution, delivery and performance of (a) the Transaction
Documents and (b) the transactions contemplated thereby.
 
(d) No Violation.  None of the execution, delivery or performance by the Sellers
of (a) the Transaction Documents to which the Sellers are a party, and (b) the
transactions contemplated thereby, does or will, with or without the giving of
notice, lapse of time, or both, violate, conflict with, result in a breach of,
or constitute a default under, or give to others any right of termination,
acceleration, cancellation or other right under, (i) the organizational
documents of any Seller that is an entity, (ii) any agreement, document or
instrument to which any Seller or any of its assets is bound or (iii) any term
or provision of any judgment, order, writ, injunction, or decree binding on any
Seller, except for, in the case of either or both of clauses (ii) and (iii), any
such breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on such Seller’s
ability to execute, deliver or perform its obligations under the Transaction
Documents.
 
(e) Ownership of the Shares.  Each Seller is the sole lawful and beneficial
owner of the POMI Shares recorded in the name of such Seller, and the POMI
Shares are free and clear of any security interest, claim, lien, pledge, option,
encumbrance, or restriction (on transferability or otherwise) whatsoever, except
for any restrictions on transfer arising pursuant to the Securities Act, and the
delivery to the Buyer of the POMI Shares in the manner set forth in this
Agreement will convey to the Buyer lawful, valid, and indefeasible title
thereto, free and clear of any security interest, claim, lien, pledge option,
encumbrance, or restriction (on transferability or otherwise) whatsoever, except
for any restrictions on transfer arising pursuant to the Securities
Act.  Sellers in the aggregate own 100% of the outstanding POMI Shares, and
there are no other equity, voting or economic interests in POMI other than the
POMI Shares.  All of the issued and outstanding of POMI Shares are validly
issued and fully paid, and, to the Sellers’ Knowledge, are not subject to
preemptive rights and have not been previously transferred, pledged,
hypothecated or conveyed, in each case, in accordance with the applicable
organization documents of POMI, and are not subject to purchase rights in favor
of parties that are not currently holders of interests in POMI.
 
(f) Brokers and Finders.  Neither any Seller nor any person acting on behalf of
the Seller has employed any broker, agent or finder or incurred any liability
for any brokerage fees, agents’ commissions or finders’ fees in connection with
the transactions contemplated herein.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(g) No Implied Representations or Warranties. Other than the representations and
warranties expressly set forth in this Section 5, the Sellers shall not be
deemed to have made any other representation or warranty in connection with this
Agreement and the transactions contemplated hereby and thereby.
 
6. Representations and Warranties of the Buyer.  The Buyer hereby represents and
warrants to the Sellers as follows:
 
(a) Enforceability.  This Agreement constitutes the legal, valid and binding
obligation of the Buyer enforceable against the Buyer in accordance with its
terms.
 
(b) Authority.  The Buyer has the full limited partnership power and authority
to enter into, deliver, and perform this Agreement and to consummate the
transaction contemplated herein.
 
(c) No Conflicts.  The execution, delivery and performance of this Agreement, as
well as the consummation of the transactions contemplated hereby, will not (i)
require the Buyer to obtain consent or approval of any person or public
authority, except as provided in this Agreement, (ii) constitute or result in a
breach or violation of, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or instrument to which the Buyer
is a party; or (iii) violate any law, regulation, judgment or order applicable
to the Buyer.
 
(d) Brokers and Finders.  Neither the Buyer nor any person acting on behalf of
the Buyer has employed any broker, agent or finder or incurred any liability for
any brokerage fees, agents’ commissions or finders’ fees in connection with the
transactions contemplated herein.
 
(e) No Litigation.  There is no litigation or proceeding, in law or in equity,
and there are no proceedings or governmental investigations before any
commission or other administrative authority pending or threatened against the
Buyer that challenge or may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the transactions contemplated by
this Agreement.
 
7. Survival of Representations and Warranties. All representations and
warranties contained in this Agreement shall survive until the one hundred
eightieth (180th) day after the Closing Date; provided that the representations
and warranties contained in Section 5(e) (Ownership of the Shares) shall survive
until the applicable statute of limitations (any such applicable date, the
“Expiration Date”). If written notice of a claim in accordance with Section 9
has been given prior to the Expiration Date, then the relevant representation or
warranty shall survive, but only with respect to such specific claim, until such
claim has been finally resolved. Any claim for indemnification not so asserted
in writing by the Expiration Date may not thereafter be asserted and shall
forever be waived.
 
 
 
6

--------------------------------------------------------------------------------

 
 
8. Indemnification of Buyer. The Buyer and its directors, officers, employees,
agents and representatives (each of which is an “Indemnified Party”), shall be
indemnified and held harmless by the Sellers, under the terms and conditions of
this Agreement, from and against any and all Losses arising out of or relating
to, asserted against, imposed upon or incurred by the Indemnified Parties in
connection with or as a result of any breach of a representation or warranty
contained in Section 5 of this Agreement (subject to the survival limitations
set forth in Section 7 hereof) (collectively, the “Indemnified Losses”);
provided, the Indemnified Parties shall only be entitled to indemnification for
breaches of representations and warranties made pursuant to Section 5 of this
Agreement to the extent that the Indemnified Losses with respect to such
breaches exceed, in the aggregate, $2,500 (the “Deductible”); and provided,
further, that the directors, officers and employees of the Buyer shall be
indemnified hereunder only in their capacities as such and not individually.  No
Indemnified Party (other than the Buyer) may make a claim hereunder without the
prior written consent of the Buyer. For the avoidance of doubt, the Sellers
shall only be liable for Indemnified Losses (after giving effect to and only for
amounts in excess of the Deductible) up to the Purchase Price.
 
9. Claims.
 
(a) At the time when any Indemnified Party learns of any potential claim under
this Agreement (an “Indemnity Claim”) against the Sellers, it will promptly give
written notice (a “Claim Notice”) to the Sellers; provided that the failure to
so notify the Sellers shall not prevent recovery under this Agreement, except to
the extent that the Sellers shall have been materially prejudiced by such
failure. Each Claim Notice shall describe in reasonable detail the facts known
to the Indemnified Party giving rise to such Indemnity Claim and the amount or
good faith estimate of the amount of Losses arising therefrom. The Indemnified
Party shall deliver to the Sellers, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by such Indemnified Party relating to a Third Party Claim (as defined
below); provided that failure to do so shall not prevent recovery under this
Agreement, except to the extent that the Sellers shall have been materially
prejudiced by such failure.  Any Indemnified Party may at its option demand
indemnity under this Agreement as soon as an Indemnity Claim has been threatened
by a third party, regardless of whether an actual Loss has been suffered, so
long as the Indemnified Party shall in good faith determine that such claim is
not frivolous and that the Indemnified Party may be liable for, or otherwise
incur, a Loss as a result thereof.
 
(b) The Sellers shall be entitled, at their own expense, to elect to assume and
control the defense of any Indemnity Claim based on claims asserted by third
parties (“Third Party Claims”), through counsel chosen by the Sellers and
reasonably acceptable to the Buyer, if they give written notice of their
intention to do so to the Buyer within thirty (30) days of the receipt of the
applicable Claim Notice; provided, however, that the Indemnified Parties may at
all times participate in such defense at their own expense. Without limiting the
foregoing, in the event that the Sellers exercise the right to undertake any
such defense against a Third Party Claim, the Indemnified Party shall cooperate
with the Sellers in such defense and make available to the Sellers, at the
Sellers’s expense, all witnesses, pertinent records, materials and information
in the Indemnified Party’s possession or under such
 
 
 
7

--------------------------------------------------------------------------------

 
 
Indemnified Party’s control relating thereto as is reasonably required by the
Sellers. No compromise or settlement of such Third Party Claim may be effected
by either the Indemnified Party, on the one hand, or the Sellers, on the other
hand, without the other party’s consent (which shall not be unreasonably
withheld or delayed) unless (i) there is no finding or admission of any
violation of Law and no effect on any other claims that may be made against such
other party, (ii) each Indemnified Party that is party to such claim is released
from all liability with respect to such claim, and (iii) there is no equitable
order, judgment or term that in any manner affects, restrains or interferes with
the business of the Indemnified Party that is party to such claim or any of its
Affiliates. Notwithstanding the foregoing, if the compromise or settlement of
such Third Party Claim could reasonably be expected to adversely affect the
status of POPT as a real investment trust within the meaning of Section 856 of
the Code, then POPT shall make such decision to compromise or settle the Third
Party Claim without the need to obtain the Sellers’ consent.
 
10. Exclusive Remedy. The sole and exclusive remedy for Indemnified Parties with
respect to any and all claims relating to a breach of this Agreement (other than
breaches arising out of or in connection with fraud), shall be recovery pursuant
to Section 8 hereof. The Sellers shall not be liable or obligated to make
payments under this Agreement in excess of the Purchase Price.  In furtherance
of the foregoing, Buyer hereby waives, to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action (other than
claims of, or causes of action arising from, fraud) it may have against the
other parties hereto arising under or based upon any federal, state, local or
foreign Law, other than the right to seek indemnity pursuant to this Agreement.
 
11. Authorization. For purposes of this Agreement, a decision, act, consent,
election or instruction of the Sellers shall be deemed to be authorized if
approved in writing by a majority of the Sellers, and the Buyer may rely upon
such decision, act, consent or instruction as provided in this Section 11 as
being the decision, act, consent or instruction of the Sellers. The Sellers may
from time to time by written notice to the Buyer appoint a representative or
representatives to exercise such powers with respect to one or more claims as
may be delegated by the Sellers.
 
12. Termination.  In the event that the Closing has not occurred on or prior to
February 28, 2011, then either Party may terminate this Agreement by delivering
written notice of such termination to the other party.
 
13. Notices.  All notices, requests, demands and other communications which are
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given:  (a) when delivered personally; (b) on the following business
day when sent by overnight courier; (c) on dispatch when sent by telecopy, so
long as a copy of such communication is immediately thereafter mailed as
provided in this Section; and (d) when mailed by registered or certified mail,
postage prepaid, return receipt requested, to the Buyer and the Seller at their
respective addresses set forth on the signature page attached hereto.
 
14. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, other than with respect to
corporate matters, which shall be governed by the General Corporation Law of the
State of Delaware; in all cases without regard to the choice of law principles
thereof.  Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate, shall be determined by arbitration in the San Diego
metropolitan area before a single arbitrator. The arbitration shall be
administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.
 
15. Entire Agreement; Amendment.  This Agreement contains the entire agreement
of the Parties with respect to the subject matter hereof.  This Agreement shall
not be amended or modified in any respect unless agreed to in writing by all of
the Parties hereto.
 
16. Assignment.  This Agreement may not be assigned by any Party hereto without
the prior written consent of the other Parties hereto.
 
17. No Waiver.  Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
 
18. Headings.  The headings of various Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.
 
19. Pronouns and Plurals.  Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
20. Further Action.  The Parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
 
21. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.
 
22. Counterparts.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.
 
23. Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.
 
 
 
8

--------------------------------------------------------------------------------

 
 
24. Fax Signatures.  Any signature page hereto delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto.  Any Party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.
 
25. Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.  Any reference to any
federal, state, local or foreign statute or law, statute, rule or regulation
will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The use of the word
“including” and similar expressions means “including without limitation” and
unless the context otherwise requires, “neither,” “nor,” “any,” “either” and
“or” shall not be exclusive.  Unless otherwise noted, all references to
sections, exhibits and schedules are to sections, exhibits and schedules to this
Agreement.  All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. The parties hereto intend that
each representation, warranty and covenant contained herein shall have
independent significance.  If any party has breached any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has not
breached shall not detract from or mitigate the fact that such party is in
breach of the first representation, warranty or covenant.  All references to
agreements hereunder include all exhibits and schedules to such agreements and
shall mean such agreements as they may be amended, restated, supplemented or
otherwise modified from time to time.
 
[Remainder of this Page Intentionally Left Blank]
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
SELLERS:
 

     
JRI Equities II, LLC 
 
 
 
/s/ Jay H. Shidler
   
/s/ James R. Ingebritsen
 
Jay H. Shidler
   
James R. Ingebritsen
 
 
   
Its Managing Member
 

 
MJR Equities, LLC 
 
 
       
/s/ Matthew J. Root
   
/s/ Lawrence J. Taff
 
Matthew J. Root
   
Lawrence J. Taff
 
Its Managing Member
   
 
 

 
 
 
 
       
/s/ James C. Reynolds
   
 
 
James C. Reynolds
       
 
   
 
 

 
 
 
BUYER:
 

Pacific Office Properties, L.P.  
 
By:  Pacific Office Properties Trust, Inc., its general partner
 
 
      By: James R. Ingebritsen       James R. Ingebritsen        President and
Chief Executive Officer      

 
 
 
 
10

--------------------------------------------------------------------------------

 